The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 3, 2015

                                    No. 04-15-00111-CR

                                     Claudia CORTEZ,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 446387
                    The Honorable Monica A. Gonzalez, Judge Presiding

                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

     Appellant Claudia Cortez’s motion for rehearing, filed on October 30, 2015, is hereby
DENIED.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court